Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 30, 2021 has been entered.
Claims 1-15 and 17-30 are currently pending.

Claim Objections
Claims 7 and 9 are objected to because of the following informalities:  Claim 1 repeatedly references a “single circumferential balloon”.  Claims 7 and 9 recite “a circumferential balloon”.  The Examiner suggests amending “the circumferential balloon” to recite “the single circumferential balloon” for consistency and clarity throughout the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 17-26, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the tube includes “a single circumferential balloon” and the irrigation catheter includes “an inflatable angioplasty balloon”.  Claim 1 additionally recites the limitation “at least one bend in the tube located proximally of the at least one circumferential balloon” in lines 13-14 and recites the limitation "wherein when the at least one circumferential balloon is inflated and native flow is occluded, and flow is allowed through a proximal end port of the first catheter which remains outside a patient’s body, flow across the vascular narrowing is reversed" in lines 23-25.  There is insufficient antecedent basis for the limitation “the at least one circumferential balloon” in the claim.  For the purpose of examination, “the at least one circumferential balloon” is interpreted as being equivalent to the “single circumferential balloon” disposed near a distal end of the tube.
Claims 2-15, 17-26, and 29 are rejected due to their dependency on claim 1.
Claim 2 recites “the at least one circumferential balloon being disposed upon the third segment and disposed proximally to the distal end hole of the tube” in lines 11-12.  Although claim 1 provides support for “at least one circumferential balloon” in lines 13-14 and 23-25, as discussed above, it is unclear if the “at least one circumferential balloon” is in addition to the “single circumferential balloon” of the tube and the “inflatable angioplasty balloon” of the irrigation catheter or if it is equivalent to the “single circumferential balloon”.  For the purpose of examination, “the at least one circumferential balloon” is interpreted as being equivalent to the “single circumferential balloon” disposed near a distal end of the tube.
Claim 2 recites the limitation "the distal area" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 introduces “a first bend” and “a second bend”.  However, claim 1 recites “at least one bend” in the tube located proximally of the circumferential balloon.  It is unclear if claim 2 is further defining “the at least one bend” to comprise first and second bends or if claim 2 is introducing two additional bends.  For the purpose of examination, claim 2 is interpreted as further defining the “at least one bend” of claim 1 to comprise “a first bend” and “a second bend”.
Claims 7 and 9 each recite “an outer diameter of a segment of the first catheter”.  Claim 2 previously defines the tube of the first catheter as comprising a first segment, a second segment, and a third segment.  It is unclear if claims 7 and 9 are each introducing another segment or if claims 7 and 9 are each referring to any one of the first, second and third segments of the tube.
Claim 10 recites “the at least one circumferential balloon” in lines 2-3.  Although claim 1 provides support for “at least one circumferential balloon” in lines 13-14 and 23-25, as discussed above, it is unclear if the “at least one circumferential balloon” is in addition to the “single circumferential balloon” of the tube and the “inflatable angioplasty balloon” of the irrigation catheter or if it is equivalent to the “single circumferential balloon”.  For the purpose of examination, “the at least one circumferential balloon” is interpreted as being equivalent to the “single circumferential balloon” disposed near a distal end of the tube.
Claim 20 recites “the at least one circumferential balloon” in lines 2-3.  Although claim 1 provides support for “at least one circumferential balloon” in lines 13-14 and 23-25, as discussed above, it is unclear if the “at least one circumferential balloon” is in addition to the “single circumferential balloon” of the tube and the “inflatable angioplasty balloon” of the irrigation catheter or if it is equivalent to the “single circumferential balloon”.  For the purpose of examination, “the at least one circumferential balloon” is interpreted as being equivalent to the “single circumferential balloon” disposed near a distal end of the tube.
Claim 25 recites “the at least one circumferential balloon” in lines 1-2.  Although claim 1 provides support for “at least one circumferential balloon” in lines 13-14 and 23-25, as discussed above, it is unclear if the “at least one circumferential balloon” is in addition to the “single circumferential balloon” of the tube and the “inflatable angioplasty balloon” of the irrigation catheter or if it is equivalent to the “single circumferential balloon”.  For the purpose of examination, “the at least one circumferential balloon” is interpreted as being equivalent to the “single circumferential balloon” disposed near a distal end of the tube.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 recites “wherein the at least one circumferential balloon is replaced with a circumferential hydrogel”.  Thus, claim 25 fails to further limit the parent claim since the balloon is not further limited and rather is replaced.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  The Examiner suggest amending the independent claim to recite “an expandable member” or other generic limitation and dependent claims may recite “wherein the expandable member is a balloon” or “wherein the expandable member is a hydrogel”.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 15, 17-22, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US 5,584,803, hereinafter “Stevens”) in view of Kokish et al. (US 6,485,500, hereinafter “Kokish”).  Regarding claims 1 and 27, Stevens discloses the invention substantially as claimed including a medical device for treating a vascular narrowing (Fig 1; col 20, ll 29-40) comprising: a first catheter (Figs 1, 2) comprising: 
	a tube (occlusion catheter 10) comprising: 
		at least one proximal end hole (at 26 with connection to proximal access port 31) and at least one distal end hole (41), and a single primary lumen (40) extending therethrough configured to receive and deliver additional medical devices through the tube (col 21, ll 9-17, 26-35); and
		a single circumferential balloon (11) disposed near a distal end of said tube, wherein the single circumferential balloon is capable of temporary occlusion of native flow in a vessel when inflated (Figs 2, 25B; col 20, ll 51-60), wherein the first catheter is an arch fulcrum support catheter (capable of being supported on the fulcrum of the aortic arch) and includes at least one bend (333) in the tube located proximally of the single circumferential balloon (11/330) (Fig 25B; col 31, ll 7-16) and configured to facilitate support via contact with a vascular arch to prevent kickback and prolapse (curved around aortic arch – Fig 2; “Bends 333 and/or segments 335 may further be configured to engage the inner wall of the aortic arch to deflect the distal end 324 into a desired position in the ascending aorta” – col 31, ll 13-16); 
	at least one wire or hypotube (guidewire or other wire instrument inserted through lumen 40 – see for example wires of valve replacement devices Figs 5-11 or guidewire 342 Fig 26b or shaping element 440 fully capable of being positioned as claimed) capable of crossing the vascular narrowing (Fig 26b; col 32, ll 6-20); 
	wherein when the single circumferential balloon (11) is inflated and native flow is occluded, and flow is allowed through a proximal end port of the first catheter which remains outside a patient's body, flow across the vascular narrowing is reversed, thereby promoting flow of any debris released out of the first catheter while angioplasty and stenting is performed, thereby avoiding potential thromboembolic complications in the patient’s distal vasculature (flow directed through bypass line 33; Fig 1; col 21, ll 17-22; col 22, ll 54-64; col 23, ll 19-31). 
	Stevens teaches the primary lumen (40) of the tube (occlusion catheter 10) “is dimensioned to allow for the passage of instruments used during the cardiac procedure such as a tissue cutter, an angioscope, and tubes used for infusing irrigation fluid and for aspirating debris, thrombus and the like, and for the introduction of a prosthetic device, such as a heart valve” (col 23, ll 41-45) and teaches the procedures with which the device will find use includes angioplasty and treatment of aneurysms, among many other uses (col 20, ll 29-40).  However, Stevens fails to specifically disclose a delivery catheter for supporting a stent and an irrigation catheter with an inflatable angioplasty balloon for delivery through the delivery catheter.
	Kokish discloses a similar medical device for treating a vascular narrowing comprising a delivery catheter (44) supporting a stent (balloon 46 may support a stent – col 10, ln 42-53) and an irrigation catheter (distal catheter 32) configured for insertion through the delivery catheter (44) such that the delivery catheter (44) is positioned about the irrigation catheter (32) (catheter 44 delivered over catheter 32 – col 10, ln 42-45; Figs 1-4).  The irrigation catheter (32) including an inflatable angioplasty balloon (40; balloon 40 fully capable of being inflated against a stenosed region of the vasculature and thus may be interpreted as an angioplasty balloon) and fluid delivery ports (42) configured to communicate irrigation fluid (inflation fluid capable of irrigating vessel when the fluid flows through the ports or perforations proximally away from the distal inflatable balloon) therethrough distal of the vascular narrowing (col 10, ln 12-15, 24-41; col 11, ln 29-35).  The delivery catheter (44) and irrigation catheter (32) are configured to be delivered through an outer first catheter (50) (col 10, ln 54-61) with a distal blocking balloon (51), which is analogous to the first catheter of Stevens.  Additionally, Kokish discloses an alternate embodiment of the irrigation catheter (154) having a plurality of fluid ports (166) distinct from the inflatable balloon (164) (Fig 9; col 14, ln 33-54).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stevens such that a separate delivery catheter supporting a stent was delivered through the first catheter (10) and an irrigation catheter for insertion through the first catheter (10) and the delivery catheter, such that the delivery catheter is positioned about the irrigation catheter, the irrigation catheter including an inflatable angioplasty balloon and fluid delivery ports configured to communicate irrigation fluid therethrough distally of the vascular narrowing, as taught by Kokish, for the purpose of treating a vascular stenosis. 
	Regarding claim 2, Stevens teaches wherein the tube (occlusion catheter 10) comprises: a first segment (335) having at least one external termination device on a proximal end thereof (Fig 1 – multi-arm adaptor 26) and a length (extending from proximal end terminating outside of the body to the first bend at the distal end in closer proximity to the occlusion balloon – Figs 1, 2, 25B), a first bend (333) at a distal end thereof; a second segment (335) having a length much shorter than the length of the first segment, a second bend (333) in a dimensionally opposite direction, the second segment being substantially straight between the first bend and the second bend; and a third segment located distal to the second bend for delivery of therapeutic devices into distal vasculature (delivered through lumen primary 40 and exiting distal end hole 41), the third segment having a length, the single circumferential balloon being disposed upon the third segment and disposed proximally to the distal end hole (41) of the tube such that a distal area of the first bend or the second segment abuts a lesser curvature of the vascular arch when the distal end hole is positioned in the common carotid artery near a carotid bifurcation, the vascular arch serving as a fulcrum to prevent kickback and prolapse of the tube and the therapeutic devices (curved around aortic arch – Fig 2; “Bends 333 and/or segments 335 may further be configured to engage the inner wall of the aortic arch to deflect the distal end 324 into a desired position in the ascending aorta” – col 31, ll 13-16; fully capable of preventing kickback and prolapse of the tube when positioned within the vasculature as claimed).  

[AltContent: textbox (2nd segment)][AltContent: textbox (2nd bend)][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: ][AltContent: textbox (1st bend )][AltContent: textbox (Distal end hole)][AltContent: textbox (Balloon)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (3rd segment)][AltContent: textbox (1st segment)][AltContent: arrow]
    PNG
    media_image1.png
    375
    314
    media_image1.png
    Greyscale

However, Stevens fails to disclose the specific length and curvature dimensions claimed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stevens such that the first segment had a useable length of approximately 35-70 cm, the first bend measured 70-120 degrees and had a curvature approximately 0.1 cm-I5 cm length, the second segment had a length of approximately 0.1 cm-5 cm, the second bend measured 65-125 degrees, and the third segment had a length of approximately 3 cm-20 cm for the purpose of providing a first segment long enough to extend from outside the body to the distal portion of the catheter, the third segment had a length to accommodate the balloon and the segment lengths and curvatures dimensioned to “engage the inner wall of the aortic arch to deflect the distal end 324 into a desired position in the ascending aorta” (col 31, ll 13-16).  Furthermore, since Stevens teaches the bends and segments forming the shaped catheter are result effective variables (the configuration of the bends and segments form a shaped catheter configured to “engage the inner wall of the aortic arch to deflect the distal end 324 into a desired position in the ascending aorta” - col 31, ll 13-16), it would have been obvious to one of ordinary skill in the art to modify Stevens to have the claimed bend and segment dimensions, as discussed above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 3, further comprising a connecting tube and a vacuum (tube for aspirating debris through lumen 40 – col 27, ll 48-52).
	Regarding claims 4 and 17, further comprising a connecting tubing (36) and an additional catheter (return catheter 19) for passive return of blood to the patient (Fig 1; col 20, ln 51- col 21, ln 2; col 22, ll 10-64).
	Regarding claims 5 and 18, further comprising a flow regulator for return of blood to the patient (within cardiopulmonary bypass machine 18 – Fig 1; col 20, ln 51- col 21, ln 2; col 22, ll 10-64).  
	Regarding claims 6 and 19, further comprising one or both of a filter and a pump for return of blood to the patient (within cardiopulmonary bypass machine 18 and/or blood filter 37/recovery unit 37 - Fig 1; col 20, ln 51- col 21, ln 2; col 22, ll 10-64).  
	Regarding claim 8, wherein the first catheter further includes at least one additional wire capable of curving said tube (steering wire 412 – Fig 34a, col 40, ll 37-62; OR shaping wire 440 – Fig 36b, col 41, ln 63 – col 42, ln 12).
	Regarding claim 15, the irrigation catheter taught by Kokish includes hubs or side ports which are fully capable of being removed (see removable connector 360 and hemostatic valve 358 – Figs 14-16; col 20, ln 60- col 21, ln 11).  
	Regarding claim 20, Stevens discloses at least one vascular plug (additional occlusion devices may be arranged in tandem on shaft, wherein the additional or second occlusion device/balloon is interpreted as the vascular plug – col 35, ll 30-34), capable of obstructing collateral flow from a branch between said single circumferential balloon (11) and the vascular narrowing, to further ensure flow is reversed at the vascular narrowing during angioplasty and stenting (additional balloon occludes vascular lumen and is thus interpreted as a “plug” and is fully capable of further ensuring flow is reversed when positioned as claimed.  It is noted the relationship between the vascular plug and the catheter of claim 1 is not defined and thus the plug may attach to the catheter of claim 1, be delivered through the catheter of claim 1, or delivered separately from the catheter and occlusion balloon of claim 1).
	Regarding claim 21, the plug (occlusion balloon) may be considered permanent in that the plug is capable of being left in the body.
	Regarding claim 22, the plug (occlusion balloon) may be considered retrievable in that it is positioned on the catheter which may be retrieved or removed from the body.
	Regarding claims 26 and 27, further comprising a hollow wire or hypotube capable of fluid delivery therethrough and configured for insertion through the first catheter (10) to facilitate flow reversal in the vessel (hollow wire or tube for delivery of irrigation fluid – col 21, ll 29-35; col 22, ll 49-64; col 23, ll 19-45).  
	Further regarding claim 27, an additional lumen (inflation lumen 43) is disposed within a wall of the catheter to serve to inflate and deflate the at least one circumferential balloon (col 21, ll 39-41).
  	
Claims 7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 5,584,803) and Kokish (US 6,485,500), as applied to claim 2 above, further in view of Sadanandan (US 2014/0135786, hereinafter “Sadanandan”). Regarding claims 7 and 9, Stevens and Kokish disclose the invention substantially as claimed, as shown above, but fail to disclose a peel-away sheath. Sadanandan discloses a similar catheter for treating the vasculature and teaches the catheter is inserted through a peel-away sheath (102) during insertion into the body, wherein the outer diameter of the proximal segment at the proximal-most end is equal to or greater than the outer diameter of the peel away sheath and the outer diameter of the proximal segment of the catheter (Figs 2A-I; para [0050]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination to include a peel-away sheath, as taught by Sadanandan, for the purpose of easily removing the introducer sheath from the catheter without damaging the catheter.
	Regarding claim 10, Stevens discloses at least one vascular plug (additional occlusion devices may be arranged in tandem on shaft, wherein the additional or second occlusion device/balloon is interpreted as the vascular plug – col 35, ll 30-34), capable of obstructing collateral flow from a branch between said at least one circumferential balloon (11) and said vascular narrowing, to further ensure flow is reversed at said vascular narrowing during angioplasty and stenting (additional balloon occludes vascular lumen and is thus interpreted as a “plug” and is fully capable of further ensuring flow is reversed when positioned as claimed.  It is noted the relationship between the vascular plug and the catheter of claim 1 is not defined and thus the plug may be attached to the catheter of claim 1, be delivered through the catheter of claim 1, or delivered separately from the catheter and occlusion balloon of claim 1).
	Regarding claim 11, the plug (occlusion balloon) may be considered permanent in that the plug is capable of being left in the body.
	Regarding claim 12, the plug (occlusion balloon) may be considered retrievable in that it is positioned on the catheter which may be retrieved or removed from the body.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 5,584,803), Kokish (US 6,485,500), and Sadanandan (US 2014/0135786) as applied to claim 9 above, further in view of Hanson et al. (US 2016/0287259, hereinafter “Hanson”). 	
	Regarding claim 13, Stevens, Kokish, and Sadanandan disclose the invention substantially as claimed, as shown above. However, Stevens fails to disclose the circumferential occlusion balloon (11) or additional occlusion balloon (col 35, ll 30-34) is primarily a hydrogel.  Stevens teaches occluding means (328) is not limited to balloons and may comprise other mechanical or shape memory structures (col 35, ll 26-30).  Hanson discloses a similar occlusion balloon and teaches the balloon may further comprise a super absorbent hydrogel polymer (para [0046]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination such that the occlusion balloons comprised a hydrogel polymer capable of swelling and unswelling in response to exposure to fluid and an additional stimulus, since Hanson teaches such a material is a known equivalent for occluding a vessel. Substitution of one known element for another element providing the same function to yield predictable results would have been obvious to one of ordinary skill in the art at the time of the invention.
	Further regarding claim 14, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination such that the occlusion balloon or hydrogel was a biodegradable material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. A biodegradable material has the advantage of being naturally removed from the body at the end of its useful life.

Claims 23-25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 5,584,803) and Kokish et al. (US 6,485,500), as applied to claim 20 above, further in view of Hanson (US 2016/0287259). Regarding claims 23, 25, and 28, Stevens and Kokish disclose the invention substantially as claimed, as shown above. However, Stevens fails to disclose the circumferential occlusion balloon (11) or additional occlusion balloon (col 35, ll 30-34) is primarily a hydrogel.  Stevens teaches occluding means (328) is not limited to balloons and may comprise other mechanical or shape memory structures (col 35, ll 26-30).  Hanson discloses a similar occlusion balloon and teaches the balloon may further comprise a super absorbent hydrogel polymer (para [0046]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination such that the occlusion balloons comprised a hydrogel polymer capable of swelling and unswelling in response to exposure to fluid and an additional stimulus, since Hanson teaches such a material is a known equivalent for occluding a vessel. Substitution of one known element for another element providing the same function to yield predictable results would have been obvious to one of ordinary skill in the art at the time of the invention.
	Further regarding claim 24, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination such that the occlusion balloon or hydrogel was a biodegradable material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. A biodegradable material has the advantage of being naturally removed from the body at the end of its useful life.

Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 5,584,803) and Kokish (US 6,485,500), as applied to claims 1 and 27 above, further in view of Jordan et al. (US 2008/0188804, hereinafter “Jordan”).  Stevens and Kokish disclose the invention substantially as claimed, as shown above, including a bend at the distal end of the catheter (Fig 2).  However, Stevens fails to disclose at least one side hole located proximally of the bend.  Jordan discloses a similar catheter for accessing the vasculature and teaches the catheter comprises at least one side hole (170) located proximal of the distal working end thereof for passage of a guidewire in a rapid exchange configuration and fully capable of passing an additional catheter therethrough (para [0040-0041]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination such that the first catheter included at least one side hole located proximal of the distal working end of the catheter, which is proximal of the bend (Fig 2), for the purpose of allowing rapid exchange over a guidewire or other medical device.  

Response to Arguments
The amendments to the claims are sufficient to overcome the rejection of claims 15, 16, and 28 under 35 USC 112(b) (or 35 USC 112 (pre-AIA ), second paragraph).  The rejections have been withdrawn.
Applicant’s arguments, see amendment, filed July 30, 2021, with respect to the rejection(s) of claim(s) 1-6, 8, 15-22, 26, and 27 under US 5,584,803 (Stevens ‘803) in view of US 6,152,141 (Stevens ‘141) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kokish et al. (US 6,485,500).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771